Citation Nr: 0618938	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-20 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
November 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 decision of a Department of Veterans 
Affairs (VA) regional office (RO), that denied the benefit 
sought on appeal.  

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).


FINDING OF FACT

Degenerative joint disease of the right knee, associated with 
internal derangement of the knee, is manifested by 
noncompensable limitation of motion; the joint is stable.


CONCLUSION OF LAW

A rating higher than 10 percent for a right knee disability 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in September 2003, satisfied the duty to notify 
provisions.  The veteran has been accorded an examination for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The veteran suggests that the examination for disability 
evaluation purposes was cursory and the findings inconsistent 
with findings by his treating physician.  The Board has 
carefully reviewed the report of the examination, as well as 
the outpatient treatment reports which reflect that he was 
seen for complaints of right knee pain and swelling, 
primarily with weight bearing.  The examination report 
reflects that the examiner reviewed prior treatment records, 
provided an accurate history of the knee disorder, and 
furnished complete findings.  Consequently, the Board finds 
that VA has met the duties to notify and assist as to the 
issue decided herein.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See, VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See, 
VAOGCPREC 9-2004 (Sept. 17, 2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

The Board has reviewed the evidence of record, including the 
following:

*	Service medical records;

*	Reports of VA examinations in April 1953, October 
1957, and November 1981;

*	VA clinical records, dated from January 2003 to 
August 2003;

*	Report of a VA examination in November 2003.  

Service connection was granted for a right knee disability, 
classified as internal derangement of the right knee, 
effective November 1952.  A 10 percent rating was assigned, 
and that rating has been in effect since that time.  The 
right knee disability was later classified as cruciate 
weakness of the right knee.  

The veteran sustained a twisting injury to the right knee 
during military service.  The knee injury resulted in a tear 
of the medial meniscus.  Some tenderness of the medial 
collateral ligament was noted.  The assessment was internal 
derangement of the right knee.  In postservice years, he 
developed degenerative arthritis of the right knee.   

The severity of arthritis is determined based on the extent 
it causes limitation of motion of affected joints.  Normal 
range of motion of the knee is as follows:  0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The veteran's right knee exhibits slight limitation of 
flexion at 125 degrees, and this warrants a noncompensable 
rating under Diagnostic Code 5260.  His right knee exhibits 
limitation of extension at 5 degrees, and this also warrants 
a noncompensable rating under Diagnostic Code 5261.  However, 
he has been assigned a 10 percent evaluation based on a 
noncompensable limitation of motion of a joint affected by 
arthritis, under Diagnostic Codes 5003-5010.  At the same 
time, since he does not have a compensable degree of 
limitation of flexion of the knee, as well as a compensable 
degree of limitation of extension, separate 10 percent 
ratings may not be assigned for limitation of flexion and for 
limitation of extension.  See, VAOGCPREC 9-2004.

Internal derangement of the right knee involving supporting 
ligaments is rated on the basis of instability of the knee 
joint under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
medical evidence shows that the veteran has some crepitus or 
grinding of the right knee joint.  However, the knee joint is 
fully stable.  Absent instability of the joint, a 10 percent 
rating may not be assigned for internal derangement of the 
right knee, separate from the 10 percent rating assigned for 
right knee disability on the basis of arthritis.  See, 
VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOGCPREC 9-98 (August 14, 1998).  

The veteran maintains that he experiences right knee pain 
with prolonged walking or standing.  However, the medical 
evidence shows only a slight irregularity of gait.  There is 
also good strength of lower extremity muscles supporting the 
knee.  As well, a physician observed no significant 
difficulty with the knee when the veteran got up and down 
from the examining table.  The veteran himself acknowledges 
that he does not experience giving way of the knee.  

The currently assigned 10 percent rating for the veteran's 
right knee disability takes into account any additional range 
of motion loss that he might have from pain, weakened 
movement, excess fatigability or incoordination of the joint.  
Hence, an increased evaluation, based on pain or functional 
loss alone, is not warranted.  The claimant is not entitled 
to additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The veteran asserts that his knee impairment results from his 
service-connected right knee disability, not from the 
residuals of surgery to treat an aneurysm about the right 
knee.  A VA physician indicated that it was difficult to 
discern whether the veteran's knee complaints were related to 
surgery or were manifestations of the longstanding knee 
condition.  Accordingly, VA has treated all knee 
manifestations as stemming from the service-connected right 
knee disability.  

For the reasons discussed above, the claim for an increased 
rating for a right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased rating for a right knee disability is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


